Case 1:18-cr-20655-MGC Document 65 Entered on FLSD Docket 04/22/2019 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                      MIAMI DIVISION

  UNITED STATES OF AMERICA
            Plaintiff,
                                                    CASE NO. 18-CR-20655-MGC
  v.

  GERALD JAROME SPATE,
             Defendant.
  _______________________________/

        MOTION FOR CREDIT FOR TIME SERVED AND IMPOSITION OF
                CONCURRENT SENTENCE - USSG §5G1.3(4)

         COMES NOW, THE DEFENDANT, GERALD JAROME SPATE, by and

  through undersigned counsel, and respectfully moves this Honorable Court to Grant him

  credit for the time he has served in Federal Custody and to impose his term of

  imprisonment concurrently to his undischarged term of Florida State Prison and as

  grounds in support would state:

         1.     Credit for Time Served while in Federal Custody: On November 6,

  2018, Mr. Spate was taken into Federal Custody for this matter by the U.S. Marshalls

  pursuant to a Writ of Habeas Corpus ad prosequendum. Mr. Spate was serving a five

  year term of imprisonment in a Florida prison at the time of his arrest in this Federal

  matter. As such, Florida State Prison is the primary custodian of Mr. Spate and he will be

  returned to Florida State Prison upon conclusion of his Federal Matter. In effect, Mr.

  Spate has been ‘on loan’ to the Federal Marshalls while continuing to serve his Florida
Case 1:18-cr-20655-MGC Document 65 Entered on FLSD Docket 04/22/2019 Page 2 of 3



  State sentence and he may not be credited with the time he has served in the Federal

  system without a Judicial finding.

         This Honorable Court has discretion to allow him to receive credit for time served

  while in Federal Custody since November 6, 2018.

         2.     Imposition of a concurrent sentence with undischarged term of Florida

  State Prison: 18 U.S.C. 3584(a) permits this Court to impose a Federal term of

  imprisonment to run concurrently with any undischarged term of State imprisonment.

  The conspiracy charged in this case dates back to 2012, yet an indictment was not sought

  until nearly six years later in 2018. In the interim, Mr. Spate has found himself serving a

  five year prison term in Florida. Justice and fairness support a concurrent sentence under

  these circumstances.

         WHEREFORE, Mr. Spate respectfully requests this Honorable Court grant him

  credit for time served in Federal Custody and to impose his sentence concurrently with his

  undischarged term of State prison.

                                                   Respectfully submitted,

                                                   Anthony J. Stonick
                                                   Attorney at Law
                                                   10 High Point Road
                                                   Suite C
                                                   Tavernier, FL 33070
                                                   Ph. (305) 324-7888
                                                   ajstonick@gmail.com

                                                   By:    /s/ Anthony J. Stonick
                                                          Anthony J. Stonick
                                                          Florida Bar Number 28770
Case 1:18-cr-20655-MGC Document 65 Entered on FLSD Docket 04/22/2019 Page 3 of 3



                             CERTIFICATE OF SERVICE
                 I HEREBY CERTIFY that on this 22nd day of April, 2019, I electronically
  filed the foregoing MOTION FOR CREDIT FOR TIME SERVED AND IMPOSITION
  OF CONCURRENT SENTENCE - USSG §5G1.3(4) with the Clerk of the Court by
  using CM/ECF.

                                                 By:    /s/ Anthony J. Stonick
                                                        Anthony J. Stonick
